Citation Nr: 0844727	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-00 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease and hiatel hernia 
(gastrointestinal disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1951 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from July 2005 and September 2005 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which respectively granted service 
connection for gastroesophageal reflux disease, hiatel 
hernia, with a 10 evaluation and an effective date of 
February 16, 2000, and denied entitlement to a rating in 
excess of 10 percent for bilateral hearing loss.  

In May 2007 the veteran was given notice of his requested 
Board hearing at his local RO scheduled for June 2007.  He 
did not report for this hearing and has provided no 
explanation for his failure to report.  The veteran's hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2008).

In June 2008 the veteran submitted additional medical 
evidence to the Board along with a written waiver of initial 
RO consideration of that evidence.  See 38 C.F.R. § 20.1304 
(2008).

Although the veteran did not file a claim for entitlement to 
a rating in excess of 10 percent for bilateral hearing loss, 
the RO adjudicated that claim in the September 2005 rating 
decision on appeal.  The veteran filed a notice of 
disagreement with that rating decision and a substantive 
appeal to the Board following the RO's issuance of a 
statement of the case; thus the Board properly has 
jurisdiction over the claim.  See 38 C.F.R. §§ 19.26, 19.29, 
19.30, 20.201, and 20.202 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The veteran seeks ratings in excess of 10 percent for his 
bilateral hearing loss and gastrointestinal disabilities.  

Regarding the claim for an evaluation in excess of 10 percent 
for bilateral hearing loss, a review of record shows that the 
veteran was not sent any notice.  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notification must substantially comply with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

Notice must also comply with Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008), specifying the 
criteria necessary for entitlement to a higher disability 
rating. 

Thus, a remand of the issue of entitlement to an evaluation 
in excess of 10 percent for bilateral hearing loss is 
required.  

Regarding the claim for an evaluation in excess of 10 percent 
for a gastrointestinal disability, the veteran's disability 
is rated under 38 C.F.R. § 4.114, DC 7346.  A 30 percent 
rating is assigned when a hiatal hernia causes persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, arm, or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is assigned when a hiatal hernia causes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

The veteran's last VA examination for his gastrointestinal 
disability was in May 2005.  Since that time a VA treatment 
report dated in January 2006 notes that the veteran 
complained of epigastric pain, nausea, and occasional 
vomiting.  The veteran cancelled an appointment with general 
surgery, because he did not want surgery.  Acute pain was 
noted and an assessment of hiatal hernia was given.  
Likewise, a February 2006 VA treatment report notes that the 
veteran complained of epigastric pain, bloating, belching 
difficulties, halitosis, nausea, and constipation.  An 
impression of large hiatal hernia was given.  A private 
medical opinion dated in May 2008 notes that the veteran has 
ongoing problems with dysphagia.

Thus, the medical evidence of record indicates that the 
veteran's gastrointestinal disability may have worsened since 
his last VA examination in May 2005.  Hence, a new medical 
examination is needed prior to appellate review.  See 38 
C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA sources of treatment to the present 
for his bilateral hearing loss and 
gastrointestinal disabilities.  Obtain all 
identified records.

2.  Schedule the veteran for a VA medical 
examination for the purpose of determining 
the current severity of the his service-
connected gastroesophageal reflux disease 
and hiatel hernia.  In particular the 
examiner should note whether the veteran's 
gastroesophageal reflux disease and hiatel 
hernia disability causes persistently 
recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, 
accompanied by substernal, arm, or 
shoulder pain that collectively are 
productive of considerable impairment of 
health; or pain, vomiting, material weight 
loss and hematemesis or melena with 
moderate anemia; or other symptom 
combinations productive of severe 
impairment of health.

The claim file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination and that 
review should be noted in the examination 
report.  A rationale for all medical 
opinions must be provided. 

3.  Taking note of the above discussion of 
the required elements of proper notice, 
send the veteran corrective notice 
pursuant to 38 U.S.C.A. § 5103(a) in light 
of the requirements set out in Vazquez-
Flores, Dingess, Quartuccio, and Pelegrini 
regarding the information and evidence 
necessary to substantiate a claim of 
entitlement to an evaluation in excess of 
10 percent for bilateral hearing loss.  
Schedule the veteran for an audiological 
examination, as appropriate.

4.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claims for increased ratings for the 
currently service connected 
gastrointestinal and bilateral hearing 
loss disabilities should then be 
readjudicated.  If either of the claims 
remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


